Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 19, 2022

The Court of Appeals hereby passes the following order:

A23D0015. JERRY DEWAYNE MARTIN v. THE STATE.

          On June 16, 2022, Jerry Dewayne Martin filed a pro se application for
discretionary review of the trial court’s May 11, 2022 order denying his “motion for
leave to file affidavit in support of quo warranto sui jurist.”1 Pretermitting whether
the trial court’s order is subject to discretionary appellate review, however, we lack
jurisdiction to because Martin’s application is untimely. An application for
discretionary appeal must be filed within 30 days of the entry of the order or
judgment to be appealed. See OCGA § 5-6-35 (d). The requirements of OCGA §
5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d
57) (1989). Here, Martin filed his application 36 days after the trial court’s order was
entered. His application is thus untimely, and it is hereby DISMISSED for lack of
jurisdiction.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/19/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Martin filed his application in the Supreme Court, which transferred the
matter here.